Citation Nr: 0023330	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  94-34 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT), to include as a residual of exposure to Agent 
Orange.

2.  Entitlement to service connection for a low back 
disability on a secondary basis.

3.  Entitlement to service connection for a neck disability 
on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
September 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In May 1997 the Board issued a decision denying service 
connection for PCT, to include as a residual of exposure to 
Agent Orange, and denied service connection for low back and 
neck disabilities on a secondary basis.  By order dated April 
1998 the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion vacating and remanding the 
Board's decision.  A copy of the motion and a copy of the 
Court's order have been included in the veteran's claims 
file.

The Board remanded the appeal in November 1998 and 
subsequently requested a medical opinion from the Veterans 
Health Administration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's PCT was not manifested during active 
service, or for more than 20 years after discharge from 
active service.

3.  The veteran's PCT is not due to his exposure to Agent 
Orange during his service in Vietnam.

4.  Service connection is not in effect for any disability 
and low back and neck disabilities may not be related to 
service-connected disability.


CONCLUSIONS OF LAW

1.  PCT was not incurred in or aggravated by active service 
and may not be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

2.  The claim of entitlement to service connection for a low 
back disability secondary to a service-connected disability 
is without legal merit.  38 C.F.R. § 3.310 (1999).

3.  The claim of entitlement to service connection for a neck 
disability secondary to a service-connected disability is 
without legal merit.  38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PCT

The order by the Court in this case has held that the 
veteran's claim of entitlement to service connection for PCT 
is well grounded.  Prior to the Court's remand the veteran 
had been afforded a VA examination and treatment records had 
been obtained.  Subsequent to the Court's remand the Board 
remanded the appeal in November 1998 in an attempt to obtain 
additional information.  In compliance with that remand a 
letter was directed to the veteran at his most recent address 
of record, as shown on a statement submitted in March 1997, 
requesting that he provide additional information concerning 
any treatment that he had received for PCT, or low back or 
neck disabilities from the time he was in service until the 
present.  The veteran did not respond to that letter.  In 
further attempt to comply with the Board's remand the veteran 
was scheduled for examinations, but failed to report in 
August 1999 for those examinations.  A supplemental statement 
of the case was issued.  Upon the return of the appeal to the 
Board opinions from VA physicians were sought.  Opinions were 
obtained from a gastroenterologist, as well as a 
hematology/oncology opinion.  These have been associated with 
the record on appeal and the veteran's representative has 
been afforded the opportunity to submit additional argument 
following the association of these reports with the record.  
In light of the veteran's failure to respond to the November 
1998 letter requesting any additional information concerning 
further treatment and his failure to report for an 
examination, the Board concludes that all relevant evidence 
that may be obtained has been obtained and there is no 
further duty to assist the veteran in the development of this 
appeal.  38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injuries suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran who, 
during active service, served in the Republic of Vietnam, 
during the Vietnam Era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  If a veteran was exposed to a 
herbicide agent during active service and PCT becomes 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to a 
herbicide agent during active service, PCT shall be service 
connected even though there is no record of such disease 
during service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The veteran's DD Form 214 reflects that he had active service 
in Vietnam, during the Vietnam Era.  His personnel records 
reflect that he left Vietnam on September 23, 1971.  Although 
an October 1991 private treatment record reflects an 
assessment of pruritus, a subsequent private treatment 
record, dated in January 1992, reflects that the veteran had 
PCT.  Subsequent medical evidence overwhelmingly indicates 
that the veteran has PCT.  Since a preponderance of the 
competent medical evidence reflects that the veteran 
currently has PCT, he has one of the diseases listed in 
38 C.F.R. § 3.309(e) and he is presumed to have been exposed 
to a herbicide agent during his service in Vietnam during the 
Vietnam Era.  See McCartt v. West, 12 Vet. App. 164, 168 
(1999).

Having concluded that the veteran currently has PCT, the 
Board will now turn its attention to when the initial onset 
of his PCT occurred.  A February 1971 service medical record 
reflects that the veteran had a circular rash on his upper 
right thigh approximately the size of a quarter.  The 
impression was fungal infection.  The report of his September 
1971 service separation examination reflects that his skin 
was normal and the veteran indicated that he was in good 
health.

Private treatment records dated in 1986 and 1989 do not 
indicate any complaints, findings, or treatment with respect 
to the veteran's skin.  A September 1991 private treatment 
record is also silent with respect to complaints, finding, or 
treatment with respect to any skin disorder.  An October 2, 
1991, private treatment record reflects that a full review of 
systems was remarkable only for marked skin itching.  The 
veteran reported that this had happened since he quit 
drinking.  The veteran reported that his last alcoholic 
beverage had been 1 1/2 weeks prior thereto.  The assessment 
included pruritus.  A January 6, 1992, private treatment 
record reflects that the veteran reported a persistent 
itching of his skin.  He indicated that it had been present 
for years.  A January 13, 1992, private treatment record 
notes the veteran's second problem of chronic pruritus that 
was generalized.  Dr. J. believed that the symptoms were 
suggestive of PCT because of a similar case several years 
before.  It was believed that alcohol might be the inducing 
agent.  A subsequent January 1992 treatment record by Dr. J. 
reflects that the veteran was felt to have PCT that was 
exacerbated by alcoholism.

A September 1993 VA examination report reflects that the 
veteran indicated that he had been in Vietnam for 15 months.  
He had gone along well until 1982 when his skin trouble 
started.

The report of an April 1994 VA dermatology examination 
reflects that the veteran first noted development of 
asymptomatic tiny white spots limited to his face, neck, and 
dorsal arms soon after enrolling in the military.  He 
reported the condition worsening to the point that he 
developed frank water blisters with sun exposure 
predominantly over the dorsal hands and dorsal arms in 
approximately 1974 to 1975.  The impression included skin 
changes consistent with PCT.

The report of an April 1994 VA orthopedic examination 
reflects that the veteran reported a dermatitis that was 
later diagnosed as PCT soon after returning from Vietnam.

May 2000 opinions by VA physicians in gastroenterology and 
hematology/oncology both reflect, in response to the question 
as to what the date of onset of PCT was, that the diagnosis 
of PCT was first recorded in January 1992.

A review of the above evidence with respect to the veteran 
reporting symptoms indicates that the veteran has reported 
the onset of skin symptoms to be various times.  He has 
indicated, variously, that the onset of skin symptoms 
occurred during service, immediately following service, in 
1982, and in 1991.  However, some of his reports with respect 
to the onset of skin symptoms are contemporaneous with the 
onset while other reports are his best recollection as to 
when the onset occurred.  Therefore, the Board will accord 
large probative weight to reports made by the veteran that 
were contemporaneous in time with the symptoms he reports and 
small probative weight to symptoms he reported on the basis 
of his best recollection because it is reasonable that his 
contemporaneous reporting of symptoms would be more accurate 
than his best recollection of the onset of symptoms many 
years thereafter.

On the basis of the weights assigned, there is evidence of 
large probative weight indicating that the veteran had the 
onset of skin symptoms in 1991.  There is evidence of small 
probative weight that indicates the onset of symptoms was 
during service, immediately after service, or in 1982.  With 
consideration of the weights assigned and the conflict in 
onset that exists amongst the evidence accorded small 
probative weight, the Board concludes that the evidence 
accorded large probative weight is sufficiently great to 
outweigh the evidence accorded small probative weight.  
Therefore, a preponderance of the evidence supports the 
conclusion that the veteran first noted skin symptoms in 
1991.

With respect to competent medical evidence regarding the 
onset of the veteran's PCT, it is consistent with the 
previous conclusion that the symptoms had their onset in 
1991.  In this regard, there is no competent medical evidence 
that the veteran's PCT existed during his active service or 
at any time before it was first diagnosed in January 1992.  
In this regard, the physician, Dr. J., who diagnosed PCT in 
January 1992 had seen the veteran as early as 1986 and had 
not indicated any findings relative to the veteran's skin 
prior to the veteran's report in October 1991.  Therefore, in 
the absence of any competent medical evidence indicating that 
PCT existed during service or prior to 1991, and competent 
medical evidence indicating that PCT was first diagnosed in 
January 1992, a preponderance of the evidence is against a 
finding that the veteran had PCT during service or for more 
than 20 years following his discharge from service.

Having concluded that a preponderance of the evidence is 
against a finding that PCT existed during service and that a 
preponderance of the evidence is against a finding that PCT 
existed within one year of the date of the veteran's last 
exposure to Agent Orange, the Board will now determine if the 
veteran's currently manifested PCT is otherwise related to 
his active service, including his exposure to Agent Orange.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. 
§ 3.303(d).

The initial onset of the veteran's PCT and health care he was 
receiving at that time through Dr. J. has been referenced 
above.  The veteran also received treatment from a Dr. F. 
through the same clinic that he received treatment from 
Dr. J.  A November 1992 treatment record by Dr. F. reflects 
an assessment including PCT, alcohol-induced.

A September 1993 treatment record by Dr. J. reflects that the 
veteran had brought an article that discussed an association 
between Agent Orange with PCT.  The treatment record reflects 
that "this certainly could be a possibility for this 
individual."  In October 1993 the veteran brought in several 
articles and Dr. J. indicated that he agreed to submit a 
letter indicating that the veteran did have PCT.  An October 
1993 letter from Dr. J. indicates that the veteran had been 
diagnosed with PCT in January 1992.  It was his opinion that 
the veteran "may have developed these symptoms based on his 
exposure to Agent Orange in Vietnam and that the condition 
may now be manifesting itself more acutely and 
symptomatically."  A November 1993 treatment record by Dr. J. 
reflects that a letter had been sent to VA and indicates that 
PCT was not recognized as one of the diseases associated with 
Agent Orange exposure.

A review of the private treatment records discussed above 
reflects that the veteran was seen by two separate doctors, 
Dr. J. and Dr. F., through the same clinic.  Dr. F. concluded 
that the etiology of the veteran's PCT was alcohol, see the 
November 1992 treatment record.  While Dr. J. initially 
indicated, equivocally, that the veteran's PCT "might be" or 
was "perhaps" induced by alcoholism or "felt to" be 
"exacerbated by alcoholism," (see January 13, 15, and 25, 
1992, treatment records).  He subsequently indicated that a 
relationship between the veteran's PCT and Agent Orange 
"certainly could be a possibility" and that the veteran "may 
have developed" PCT "based on his exposure to Agent Orange in 
Vietnam."  See September 1993 treatment record and October 
1993 letter.  Dr. F.'s conclusion that the veteran's PCT was 
alcohol-induced will be accorded large probative weight 
because it is unequivocal in nature and because it is clear 
that Dr. F. was familiar with the veteran's history, noting 
that Dr. F. was who the veteran saw in October 1991 when the 
veteran initially reported the onset of itching since he had 
quit drinking.  Dr. J.'s findings with regard to a 
relationship between the veteran's PCT and alcoholism or a 
relationship between his PCT and Agent Orange will be 
accorded small probative weight because, while Dr. J. was 
familiar with the history of the veteran's onset of skin 
symptoms, in each case, he was equivocal in reaching a 
determination as to the etiology of those symptoms, whether 
that determination related the PCT to alcoholism or to Agent 
Orange.

The May 2000 opinions from VA physicians both reflect that 
alcohol abuse was the most likely recognized factor leading 
to PCT.  Both note that there is some evidence to relate PCT 
to exposure to herbicides and one indicates that the additive 
role of Agent Orange cannot be eliminated while the other 
indicates that the ability of such exposure to increase 
symptoms is not clear.  Both of these opinions were given 
after the respective physicians had the opportunity to review 
the veteran's claims file and both will be accorded large 
probative weight because of access to the veteran's complete 
claims file and review thereof as well as provision of 
underlying medical data regarding risk factors in PCT.

On the basis of the above analysis all of the competent 
medical evidence of large probative weight associates the 
veteran's currently manifested PCT with his alcohol abuse.  
Since the language used in the May 2000 opinions refers to 
the most likely or most consistent source of the veteran's 
PCT to be alcohol abuse, the Board concludes that most likely 
and most consistent refer to a greater than 50 percent 
probability that the veteran's PCT is due to alcohol abuse.  
There is evidence that has been accorded small probative 
weight that indicates that the veteran's PCT is due to both 
his alcohol abuse and his exposure to Agent Orange.  With 
consideration that all of the competent medical evidence of 
large probative weight and part of the evidence of small 
probative weight are against a finding that the veteran's PCT 
is related to his active service, including exposure to Agent 
Orange, and only part of the evidence of small probative 
weight is in favor of his claim, a preponderance of the 
evidence is against a finding that the veteran's PCT is 
related to his active service, including his exposure to 
Agent Orange while in Vietnam during the Vietnam Era.  The 
veteran has indicated his belief that his PCT is related to 
exposure to herbicides during service, but he is not 
qualified, as a lay person, to furnish medical opinions or 
diagnoses, as such matters require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, on the basis of the above analysis, a 
preponderance of the evidence is against the veteran's claim 
on any basis, including direct incurrence, presumptive 
incurrence, and any relationship between currently manifested 
PCT and active service, including exposure to Agent Orange.



II.  Back and Neck Disabilities

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The veteran asserts that he has disabilities of the low back 
and neck that are secondary to his PCT.  However, in light of 
this decision service connection for PCT has not been 
established.  A review of the record reflects that the 
veteran has not established service connection for any other 
disability either.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  The facts in this case are not in dispute, i.e., 
service connection is not in effect for PCT or for any other 
disability.  Since service connection is not in effect for 
any disability, including PCT, service connection on a 
secondary basis is not applicable under the law.  Since there 
is no legal entitlement the claims of entitlement to service 
connection for low back and neck disabilities are without 
legal merit.  Id.


ORDER

Service connection for PCT, to include as a residual of 
exposure to Agent Orange, is denied.


Service connection for a low back disability on a secondary 
basis is denied.

Service connection for a neck disability on a secondary basis 
is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

